DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on January 28, 2021 to the non-final Office action of November 4, 2020 is acknowledged.  The Office action on the currently pending claims 1-14 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 9698543).
Regarding claim 1, Kato discloses (Figs.1-6):
A junction connector assembly integrated with a fuse (35), comprising: an inner housing (12) having a 1-1-th bus bar (13a and 15), a 1-2-th bus bar (13b and 15, See Figure Below), and a second bus bar (33) disposed therein to be spaced apart from one another (See Fig.3: all of the bus bars are separated from each other) and a first opening portion (See Figure Below) formed on one side surface to protrude first terminal portions (Fig.4: the terminal 15 of the bus bar 13a is the first terminal portion of the 1-1-th bus bar, and the terminal 15 of the bus bar 13b is the first terminal portion of the 1-2-th bus bar) of the 1-1-th bus bar (13a and 15) and the 1-2-th bus bar (13b and 15); and the fuse (35) configured to electrically connect the 1-1-th bus bar (13a and 15) and the 1-2-th bus bar (13b and 15) to each other (Fig.2 and Col.4 Lns.16-33: the fuse 35 completes the connection so that all of the bus bars are electrically coupled together), the fuse (35) being inserted and fixed into the first opening portion (See Fig.3).


See next page→

    PNG
    media_image1.png
    933
    866
    media_image1.png
    Greyscale

Regarding claim 2, Kato further discloses:
Wherein a second opening portion (Fig.4: the inner housing 12 needs to have an opening at the bottom to allow the electric wire 14 to pass through and connect to the bus bars 13a and 13b) for fixing and fastening the 1-1-th bus bar (31a and 15) and the 1-2-th bus bar (31b and 15, See Figures of Claim 1) to a wire terminal connected to an external power supply is formed in the inner housing (12) (Wire Terminal Connected to External Power Source and Bus Bars: See Fig.4, Col.4 Lns.11-12 and Col.9 Lns.15-22: the electric wire 14 is connected to an external 
Regarding claim 11, Kato further discloses:
A fuse cover (30) detachable from (Fig.3: the fuse cover 30 is built to be modular) the first opening portion (See Figures of Claim 1), wherein the fuse cover (30) includes: a fuse cover body (32), and a fuse cover seal (37) inserted into the fuse cover body (32) to prevent moisture from entering the fuse cover body (32) (Fuse Cover Seal to prevent Moisture from Entering: Col.5 Lns.55-57).
Regarding claim 12, Kato further discloses:
Wherein an inner cover (the holder 19 and braid 20 define the inner cover) detachable from the second opening portion (Fig.4: the inner housing 12 needs to have an opening at the bottom to allow the electric wire 14 to pass through and connect to the bus bars 13a and 13b) includes an inner cover body (19), and an inner cover seal (18) inserted into the inner cover body (19) to prevent moisture from entering the inner cover body (19) (Inner Cover Seal Preventing Moisture from Entering the Inner Cover Body: Fig.4 and Col.4 Lns.44-48, the mat 18 is designed to create a waterproof seal and will prevent liquid/moisture from entering the inner cover body).
Regarding claim 13, Kato further discloses:
Wherein an outer cover (31) is assembled to first and second outer housings (11a and b) assembled to both ends (See Fig.4) of the inner housing (12).

Alternatively, claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (US 6746279).
Regarding claim 1, Lopez discloses (Figs.1-3):


    PNG
    media_image2.png
    638
    858
    media_image2.png
    Greyscale

In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  Examiner emphasizes that the end product with have a 1-1-th bus bar, 1-2-th bus bar and a second bus bar that are fixed to the inner housing.
Allowable Subject Matter

Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-9 are objected to as being dependent upon an allowable dependent claims that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1-3 and/or as recited in the combined subject matter of claims 1, 13, and 14 for the reasons provided in the non-final Office action of November 4, 2020.

Response to Arguments

Applicant’s arguments filed on January 28, 2021 have been fully considered, but have been found unpersuasive. Regarding claim 1, Applicant contests that the claim is allowable over the Kato reference and the Lopez reference because neither reference teaches “that it is possible to fix a fuse without a separate subassembly, and to replace the fuse without releasing a matching terminals while rework of the fuse can be easily performed.  To this end, a fuse 120 is installed in an opening portion formed protrudingly on one side surface of an inner housing 110”.

See next page→
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)”.  See MPEP 2111.01.
Referring now to figure 3 of the Kato reference and the annotated figure provided for the rejection of claim 1, the fuse (35) is “installed in an opening portion formed protrudingly on one side surface” of an inner housing (12). Therefore, the Kato reference teaches the supposed feature that permits fixing “a fuse without a separate subassembly” and replacing “the fuse without releasing a matching terminals while rework of the fuse can be easily performed” asserted by Applicant.
Referring now to figure 1 of the Lopez reference and the annotated figure provided for the rejection of claim 1, the fuse (510 and/or 540) is also “installed in an opening portion formed protrudingly on one side surface” of an inner housing (112), and thus also teaches the supposed feature that permits fixing “a fuse without a separate subassembly” and replacing “the fuse without releasing a matching terminals while rework of the fuse can be easily performed” asserted by Applicant.
claimed features of claim 1.  For the reasons provided above, Applicant’s argument that claim 1 is allowable over the Kato and Lopez reference is believed to be improper.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835